Judgment unanimously affirmed. Memorandum: Defendant contends that County Court should have granted his motion to suppress on the ground that the search warrant application was insufficient to establish probable cause. We disagree. The application included the sworn deposition of a named informant stating that there were drug-related activities at defendant’s residence and detailing the informant’s controlled buy of cocaine from defendant at that residence. Additionally, the application contained an affidavit of a police officer detailing his involvement in the controlled buy. Those statements provided probable cause for issuance of the warrant (see, People v Deliz, 172 AD2d 877, 878, lv denied 78 NY2d 921; People v Sellins, 168 AD2d 950; People v Kirby, 168 AD2d 981). (Appeal from Judgment of Ontario County Court, Henry, Jr., J.—Criminal Possession Controlled Substance, 3rd Degree.) Present—Lawton, J. P., Fallon, Callahan, Doerr and Boehm, JJ.